DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-12, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morehouse et al. (US Pub: 2019/0311604 A1) .
 	As to claim 1, Morehouse discloses a system (i.e. Morehouse discloses a drone-based security monitoring system which uses spot light and camera to allow for two-way communication in a threat environment) (see Fig. 1, [0043-0045]) comprising: 
 	a camera adapted to capture at least one image at a first location (i.e. the interdiction drones has a high-resolution camera) (see Fig. 1, [0044]); 
 	a light source adapted to generate a light beam in a direction within a viewable area of the camera (i.e. the spot light system of the drone is said to spot for the high-resolution camera to allow the effective view of the targeted areas) (see Fig. 1, [0043-0044]); 
 	a display screen at a second location (i.e. as seen in figure 2 the device 36, 34 and 32 are all remote display screen in second locations) (see Fig. 2, [0025]), remote from the first location, adapted to display images captured by the camera (i.e. as seen in the security monitoring system of figure 1 and 2 the display image from the said drone 15 is viewable on the remote device such as laptop 34 and phone 36) (see Fig. 1-2, [0022-0026]); and 
 	a controller, associated with the display screen, adapted to facilitate pointing of the light source toward a desired target object at the first location (i.e. as seen in figure 1-3 embodiment the central controller 20 is said to be able to control the adaptation of the light source on the desired target area at the first location as seen in figure 2) (see Fig. 1-3, [0043-0044]).	
 	As to claim 16, Morehouse teaches a computer storage medium encoded with a computer program, the program comprising instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations (i.e. Morehouse discloses a drone-based security monitoring system which uses spot light and camera to allow for two-way communication in a threat environment which uses an electronic network having software implementations) (see Fig. 1-2, [0023-0045])  comprising: 
 	transmitting at least one image captured by a camera to a remote device at a remote location for display on the remote device; 
 	controlling a light source to generate a light beam in a selected direction within a viewable area of the camera (i.e. as seen in figure 2 the device 36, 34 and 32 are all remote display screen in second locations) (see Fig. 2, [0025]); 
 	receiving control data generated by the remote device based on a selection of a specific location on a display screen adapted to display images captured by the camera on the remote device (i.e. as seen in figure 1-3 embodiment the central controller 20 is said to be able to control the adaptation of the light source on the desired target area at the first location as seen in figure 2) (see Fig. 1-3, [0043-0044]); and 
 	controlling a direction of the light source based on the control data (i.e. Morehouse teaches an advance FLIR and Optical Gunshot sensor which are both light beam projected on the selection location for inclusion in the video to spot infrared location first light beam and the Gun shot flash area with optical sensing which tracks second light beam from the gunshot signatures) (see Fig. 1-6, [0059]).
 	As to claim 2, Morehouse teaches the system of claim 1 further comprising: a first communication module at the first location; and a second communication module at the second location, wherein the first communication module and the second communication module are adapted to enable at least one of: transmitting the images captured at the first location from the first communication module to the second communication module for display on the display screen; or transmitting control data received from the controller from the second communication module to the first communication module (i.e. as seen in the security monitoring system of figure 1 and 2 the display image from the said drone 15 is viewable on the remote device such as laptop 34 and phone 36) (see Fig. 1-2, [0022-0026])
	As to claim 3, Morehouse teaches the system of claim 2, wherein the first communication module and the second communication module are adapted to enable: transmitting the images captured at the first location from the first communication module to the second communication module for display on the display screen; and transmitting control data received from the controller from the second communication module to the first communication module (i.e. as seen in the security monitoring system of figure 1 and 2 the display image from the said drone 15 is viewable on the remote device such as laptop 34 and phone 36) (see Fig. 1-2, [0022-0026])
	As to claim 4, Morehouse teaches the system of claim 3 wherein the first communication module and the second communication module are further adapted to enable audio communications between the first location and the second location (i.e. the drone system of figure 1-2 is said to allow for a microphone and loud speaker in the police mode of operation that allow for a two-way audio communication ) (see Fig. 1-2, [0043-0044]).
	As to claim 5, Morehouse teaches the system of claim 1 further comprising software adapted to generate a representation of a projection of the light beam on a surface for display on the display screen (i.e. Morehouse teaches an advance FLIR and Optical Gunshot sensor which are both light beam projected on the selection location for inclusion in the video to spot infrared location and the Gun shot flash area with optical sensing) (see Fig. 1-6, [0059]).
	As to claim 6, Morehouse teaches the system of claim 1 wherein the light source is attached to the camera and emits the light beam in a fixed direction relative to a field of view of the camera (i.e. as seen in figure 1-3 embodiment the central controller 20 is said to be able to control the adaptation of the light source on the desired target area at the first location as seen in figure 2 where the drone is said to include a spot light that spot for the camera systems ) (see Fig. 1-3, [0043-0044]).	
	As to claim 7, Morehouse teaches the system of claim 1 wherein the light source is attached to the camera and emits the light beam in a controllable direction relative to a field of view of the camera in response to instructions from the controller (i.e. as seen in figure 1-3 embodiment the central controller 20 is said to be able to control the adaptation of the light source on the desired target area at the first location as seen in figure 2) (see Fig. 1-3, [0043-0044]).	
	As to claim 8, Morehouse teaches the system of claim 1 wherein the light source is adapted to selectively generate a plurality of light beams each projecting a different shape (i.e. the system of Morehouse is said to include light-intensity strobe and spot lights which by definition has different shapes when encounter surface due to optical refraction principles) (see Fig. 1-2, [0044]).
	As to claim 9, Morehouse teaches the system of claim 1 wherein the light source is adapted to generate a first light beam and a second light beam, further comprising a sensor adapted to determine a distance between a projection of the first light beam on a surface and a projection of the second light beam (i.e. Morehouse teaches an advance FLIR and Optical Gunshot sensor which are both light beam projected on the selection location for inclusion in the video to spot infrared location first light beam and the Gun shot flash area with optical sensing which tracks second light beam from the gunshot signatures) (see Fig. 1-6, [0059]).
 	As to claim 11, Morehouse teaches the system of claim 1 further comprising a sensor adapted to detect a location of a projection of the light beam on a surface (i.e. Morehouse teaches an advance FLIR and Optical Gunshot sensor which are both light beam projected on the selection location for inclusion in the video to spot infrared location and the Gun shot flash area with optical sensing) (see Fig. 1-6, [0059]).
	As to claim 12, Morehouse teaches the system of claim 11 further comprising software adapted to generate a representation of the projection of the light beam on a surface at the detected location for display on the display screen(i.e. Morehouse teaches an advance FLIR and Optical Gunshot sensor which are both light beam projected on the selection location for inclusion in the video to spot infrared location and the Gun shot flash area with optical sensing) (see Fig. 1-6, [0059]).
	As to claim 17, Morehouse teaches the computer storage medium of claim 16, wherein the program further comprises instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations comprising transmitting audio captured by a microphone (i.e. element 54) to the remote device (i.e. as seen in figure 2 the system of Morehouse include audio monitoring with microphone to the remote device) (see Fig. 2, [0025-0026]).
	As to claim 18, Morehouse teaches the computer storage medium of claim 16, wherein the program further comprises instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations comprising selectively enabling the remote device to control the direction of the light source in response to commands received from a user of the camera (i.e. Morehouse teaches an advance FLIR and Optical Gunshot sensor which are both light beam projected on the selection location for inclusion in the video to spot infrared location and the Gun shot flash area with optical sensing) (see Fig. 1-6, [0059]).
	As to claim 19, Morehouse teaches the computer storage medium of claim 16, wherein the program further comprises instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations (i.e. as seen in the security monitoring system of figure 1 and 2 the display image from the said drone 15 is viewable on the remote device such as laptop 34 and phone 36) (see Fig. 1-2, [0022-0026]) comprising: receiving data indicating a location where the light beam is projected; and generating a representation of the light beam projected on the indicated location in transmitted images (i.e. Morehouse teaches an advance FLIR and Optical Gunshot sensor which are both light beam projected on the selection location for inclusion in the video to spot infrared location and the Gun shot flash area with optical sensing) (see Fig. 1-6, [0059]).
	As to claim 20, Morehouse teaches the computer storage medium of claim 19, wherein the program further comprises instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations comprising processing the received data to identify the indicated location (i.e. as seen in figure 2 the system of Morehouse using the private network to create data input output for identifying the location of the gunshot and provide video feed accordingly) (see Fig. 1-6, [0043-0044] and [0059]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morehouse in view of Shim et al. US Pub: 2018/0259123 A1).
 	As to claim 13, Morehouse teaches an apparatus (i.e. Morehouse discloses a drone-based security monitoring system which uses spot light and camera to allow for two-way communication in a threat environment) (see Fig. 1, [0043-0045]), comprising: 
 	a light source adapted to generate a light beam in a direction within a field of view of a camera (i.e. the spot light system of the drone is said to spot for the high-resolution camera to allow the effective view of the targeted areas) (see Fig. 1, [0043-0044]);
 	 a communication module adapted to receive control data from a remote controller (i.e. the figure 1-2 embodiment of Morehouse teaches a complex communication system that is able to link the devices together and create a system of network functions in element 20) (see Fig. 2, [0025-0028]).  
 	However, Morehouse do not explicitly teach a gimbal adapted to reposition the light source to project the light beam at a selected location identified based on video transmitted to and displayed on a display screen collocated with the remote controller in response to the control data received from the remote controller (i.e. Morehouse teaches a gimbal system that stabilizes camera in the device 15 and a powerful spot light in larger drones that is also controlled but is silent with respect to having the light mounted on the gimbal system) (See Fig. 1-3, [0025-0047]). 
 	Shim teaches the generic Gimbal system which is attached to a camera and lighting system (i.e. as seen in figure 1-2 the system of Shim teaches a generic gimbal system that is attachable to a camera device as well as a light emitting diode device as a light source) (see Fig. 2, [0056-0060]).
 	Therefore, it would having been obvious for one of ordinary skill in the art at the time of the application’s filing to have further enhance the spot light system of Morehouse with the gimbal design of Shim in order to allow for a more accurate control for the spot light to operate correctly along with the camera system which is already mounted on a gimbal (see Shim Fig. 1-2, [0003-0004]).
 	As to claim 14, Morehouse and Shim teaches the apparatus of claim 13, further comprising the camera (i.e. both Morehouse and Shim teaches a camera system) (see Fig. 1-2, Morehouse, [0025-0032], and Shim Fig. 1-2, [0056-0060]).
 	As to claim 15, Morehouse and Shim teaches the apparatus of claim 14, further comprising software adapted to generate a representation of the light beam projected on the selected location for inclusion in the video (i.e. Morehouse teaches an advance FLIR and Optical Gunshot sensor which are both light beam projected on the selection location for inclusion in the video to spot infrared location and the Gun shot flash area with optical sensing) (see Fig. 1-6, [0059]).

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morehouse in view of Cronin et al. (US Patent 9,591,336 B2).
 	As to claim 10, Morehouse teaches the system of claim 1, with fully function light and camera system however Morehouse does not explicitly teach further comprising wearable apparel that include the camera and the light source. Cronin teaches a device further comprising wearable apparel that include the camera and light source (i.e. as seen in figure 2C, Cronin teaches a wearable camera system which is worn on the helmet or any other clothing article and Cronin explicitly teach using a visible light communication transmission module which must use a light source to transmit the data generated from the camera) (see Fig. 2C, Col. 4-5).
 	Since both Morehouse and Cronin teaches mobile communication device having network capability they are analogous in having the same field of endeavor.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the application’s filing to having used the wearable form factor of Cronin to further enhance the security apparatus of Morehouse to further enhance the camera system to make it viable in a large community event setting such as sport stadium and sporting events (see Cronin Fig. 1-2, Col. 3, Lines 45-63).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Gu et al. (US Pub: 2019/0385322 A1) is cited to teach another type of camera system with display light video feed capacity in figures 1-11 embodiments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        August 9, 2022